DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.
 
Allowable Subject Matter
Claims 8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Kirihara (JP 2006-169609 – machine translation of record).  Kirihara teaches a silver matrix plating containing carbon particles.  However, Kirihara teaches where the particles have a size of 1 micron or less with a preference of 0.5 microns or less and where larger particles are not desirable as this lowers the amount of carbon particles exposed on the top surface of the film and where .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 26 May 2021, with respect to 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn.  Applicant has canceled the claim.
Applicant’s arguments, see remarks, filed 26 May 2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 8 and 10-16 have been withdrawn.  As outlined above, applicant has amended the claims to recite combinations of limitations not disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784